Citation Nr: 0103192	
Decision Date: 02/01/01    Archive Date: 02/14/01	

DOCKET NO.  99-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability as secondary to the veteran's service-connected 
plantar fasciitis.

2.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.  He also had a period of Army Reserve service 
from 1989 to 1990.  By rating action dated in July 1995, the 
Department of Veterans Affairs (VA) granted service 
connection for plantar fasciitis of the veteran's left foot, 
effective January 20, 1995, date of receipt of claim and 
evaluated the condition as noncompensable, effective from 
that date.  In an April 1998 rating action, the evaluation 
for the left plantar fasciitis was increased to 10 percent, 
effective December 8, 1997, date of claim for increase.  
Service connection for a left ankle disability as secondary 
to the veteran's service-connected left plantar fasciitis was 
denied.  

In July 1998, the veteran again submitted a claim for an 
increased rating for his left plantar fasciitis and claimed 
service connection for a left ankle disability as secondary 
to the left plantar fasciitis.  In February 1999, he 
testified at a hearing at the regional office before a 
hearing officer.  In March 1999, the hearing officer 
confirmed and continued the 10 percent evaluation for the 
left plantar fasciitis and the denial of service connection 
for a left ankle disability as secondary to the 
service-connected plantar fasciitis.  The veteran appealed 
from those decisions.  

The record reflects that, in his substantive appeal dated in 
August 1999, the veteran requested a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office.  However, in December 1999, he stated that 
he no longer wished such a hearing.  Accordingly, the 
veteran's request for a hearing before a member of the Board 
sitting at the regional office is withdrawn.  38 C.F.R. 
§ 20.704(e) (2000).  

The record further discloses that, in a May 2000 rating 
action, the regional office denied entitlement to service 
connection for pes planus and bilateral sesamoiditis as 
secondary to the service-connected left plantar fasciitis.  
The veteran was sent a supplemental statement of the case on 
those questions later in May 2000; however, he did not submit 
a substantive appeal with regard to those matters.  Thus, 
those issues are not in an appellate status.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a left ankle disability as secondary to the 
veteran's service-connected left plantar fasciitis is being 
deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of an 
increased rating for the service-connected left plantar 
fasciitis has been obtained to the extent possible .  

2.  The veteran currently complains of pain involving the 
plantar surface of his left foot.

3.  The VA examinations have not reflected any abnormalities 
regarding plantar fasciitis such as swelling, tenderness, 
skin discoloration or skin temperature changes.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's left 
plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5299-5023 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, with regard to the veteran's claim 
for increased rating for his left plantar fasciitis, he has 
been made aware of what evidence was pertinent to his claim 
and afforded the opportunity to submit such.  The regional 
office has obtained relevant medical records and has afforded 
the veteran VA examinations in connection with that claim.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claim for an increased rating for the left 
plantar fasciitis has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096-
2098, (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103(A).  

I.  Background

The only service medical records available pertaining to the 
veteran's period of active military service are those which 
were furnished by the veteran.  In June 1995, the National 
Personnel Records Center advised the regional office that 
there were no additional service medical records on file at 
that center.  The regional office was advised to contact the 
VA Service Medical Records Center in St. Louis.  The regional 
office contacted that center; however, the only service 
medical records which they were able to furnish for the 
veteran pertained to his Army Reserve service in 1989.  

The partial service medical records provided by the veteran 
reflect that he was seen on several occasions in 1992 with 
complaints of pain involving his left foot.  Observation 
reflected tenderness on the sole and heel of the foot.  An 
assessment of plantar fasciitis was made.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1995.  He claimed service connection for 
plantar fasciitis.  

The veteran was afforded a VA general medical examination in 
March 1995.  He complained of intermittent pain involving his 
left ankle and foot.  He stated that he injured his left foot 
and ankle at the same time when he twisted his ankle in June 
or July 1992 while walking in the sand  

On examination the veteran had a normal gait.  He walked on 
the tiptoes and heels with a good sense of balance.  There 
was a normal range of motion in all of his joints including 
both ankles.  There was no evidence of swelling or palpable 
tenderness anywhere along his foot on the palmar aspect, on 
the dorsal area and around both ankles.  An X-ray study of 
the left foot was normal without evidence of fracture, 
dislocation or other osseous or soft tissue abnormality.  

The examiner commented that, throughout the examination, he 
could not find any evidence of abnormality.  He did not see 
any abnormality suggesting any plantar fasciitis.  There was 
no evidence of swelling, tenderness, skin discoloration or 
skin temperature changes.  

The veteran was again examined in April 1995.  It was 
indicated that he had a normal full range of motion in all 
joints including the ankles.  The veteran again complained of 
intermittent left ankle and left foot pain since an injury in 
June or July 1992 while walking in the sand when he twisted 
his ankle.  

A VA outpatient treatment record reflects that the veteran 
was seen in February 1998 with a complaint of foot pain.  
Examination of his feet showed mild pes planus.  Arch 
supports were prescribed.

The veteran was afforded a VA orthopedic examination in March 
1998.  He stated that, in August 1992 after walking in the 
sand at White Sands, New Mexico, he had developed pain in his 
left foot.  He stated that he had had recurrent pain 
involving his left foot since that time and his condition had 
been diagnosed as plantar fasciitis.  He also stated that he 
had some recurrent discomfort in the left ankle.  

On examination, the veteran's height was 5 feet 8 inches and 
his weight was 257 pounds.  He had a normal gait and posture.  
On examination of the left foot, it was noted that he had a 
moderately severe flattening of the longitudinal arch.  He 
also had a flattening of the longitudinal arch of the right 
foot.  Otherwise, the left foot appeared grossly normal with 
a full range of motion of the digits of the left foot without 
any pain.  The veteran pointed to the base of the left heel 
as the location of his foot pain although he did not complain 
of tenderness to palpation in that area or along the 
longitudinal arch.  He had no callous formation present.  The 
left ankle joint appeared normal with a full range of motion 
without pain, instability or crepitus.  The veteran could 
heel and toe walk and squat, but complained on squatting that 
he had pain in the longitudinal arch area of the left foot.  

The impressions included symptomatic left foot with pes 
planus and plantar fasciitis.  The examiner stated that 
X-rays were normal and there was no arthritis of the left 
foot.  The examiner also stated that the veteran did not have 
any functional loss secondary to pain in the left ankle joint 
and his functional loss secondary to pain in the left foot 
was minimal.  

The veteran was again seen on an outpatient basis by the VA 
in April 1998 with a complaint of occasional pain involving 
his feet.  An assessment of pes planus was made.  

During the February 1999 regional office hearing, the veteran 
indicated that he was wearing shoe inserts.  He did warehouse 
work and stood a lot.  He had worked fewer hours because of 
his foot condition.  His major problem was in the arch area 
of the foot.  

The veteran was seen on an outpatient basis by the VA in 
March 1999.  There was minimal tenderness involving the left 
great toe and pes planus.  The assessments were pes planus 
and sesamoiditis.  

In a January 2000 statement, a VA physician indicated that 
the veteran had been a patient since February 1998.  The 
physician related that the veteran had complaints of pain in 
his arches and heels, especially of the left foot and also 
had complaints of pain under the first metatarsal head.  On 
examination, he had been found to have bilateral pes planus, 
tight plantar facial tissue, a varus heel and tenderness over 
the sesamoids under the first metatarsal head.  The veteran 
had been treated with stretching exercises, orthotics and 
antiinflammatories with some relief of his symptoms.  The 
physician stated that the veteran would require ongoing care 
for his problems.

Additional VA outpatient treatment records reflect that the 
veteran was seen on several occasions in 1999 and in May 2000 
for complaints regarding his feet and ankle.  Pes planus and 
sesamoiditis were again indicated.  When he was seen in May 
2000, it was indicated that the plantar fascia was within 
normal limits.  

II.  Analysis

Myositis ossificans is rated as degenerative arthritis on the 
basis of limitation of motion of the affected parts.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  

A 10 percent evaluation is provided for a foot injury which 
is moderate.  A 20 percent evaluation requires a moderately 
severe foot injury.  38 C.F.R. Part 4, Code 5284.  

In this case, the veteran has complained of pain involving 
the plantar surface of the left foot and a 10 percent 
evaluation has been assigned for the plantar fasciitis on the 
basis of his complaint of pain.  However, the VA examinations 
have not disclosed any evidence of swelling, tenderness, skin 
discoloration or skin temperature changes.  The record also 
discloses that the veteran has other nonservice-connected 
foot problems including pes planus and tenderness over the 
sesamoids under the first metatarsal head which may be 
responsible for some of his complaints regarding his feet.  
On the basis of the evidence of record, the Board is unable 
to conclude that an evaluation in excess of 10 percent is 
warranted for the veteran's service-connected left plantar 
fasciitis.  

The Board notes that, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  In this case, the 
veteran has complained of pain involving his left foot; 
however, when he was examined by the VA in March 1998, the 
examiner indicated that the functional loss secondary to pain 
of the left foot was minimal in nature.  The VA examinations 
have not disclosed any functional loss due to weakness, 
fatigability or incoordination.  Accordingly, for the reasons 
already discussed, the Board is unable to conclude that a 
rating in excess of 10 percent is warranted for the veteran's 
left plantar fasciitis.  

The Board has carefully reviewed the entire record in this 
case regarding the veteran's claim for an increased rating 
for his left plantar fasciitis; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding that matter.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased evaluation for left plantar 
fasciitis, currently rated 10 percent disabling is not 
established.  The appeal is denied to this extent. 


REMAND

In the April 1998 rating action, the regional office denied 
entitlement to service connection for a left ankle disability 
as secondary to the veteran's service-connected left plantar 
fasciitis.  The veteran was notified of the decision on May 
6, 1998.  

Following the February 1999 hearing at the regional office, 
the hearing officer in March 1999 confirmed and continued the 
prior denial of service connection for a left ankle 
disability as secondary to the service-connected left plantar 
fasciitis.  The hearing officer found that the claim for 
service connection for the left ankle disability was not well 
grounded.  

On May 10, 1999, the veteran submitted a notice of 
disagreement with the denial of service connection for a left 
ankle disability as secondary to the service-connected left 
plantar fasciitis.  The notice of disagreement does not 
appear to have been timely submitted with regard to the April 
1998 denial of entitlement to service connection for that 
condition.  However, the regional office did not indicate 
whether or not it considered new and material evidence 
sufficient to reopen the claim to have been submitted 
subsequent to that denial.  

The VA has a duty to assist the veteran with regard to his 
claim under the Veterans Claims Assistance Act of 2000 as 
discussed previously.  The Board notes that Section 
5103(A)(f) provides that nothing in the section shall be 
construed to require the Secretary  to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured as described in 38 U.S.C.A. § 5108.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  For the veteran's own protection with 
regard to possible future claims, and 
because he is not qualified to determine 
what medical information would be 
pertinent to a particular claim, he 
should be requested to submit the 
originals, or copies, of all service 
medical records in his possession to the 
regional office for inclusion in his 
claims folder.  The veteran should be 
made aware that such records as he 
possesses are apparently not obtainable 
from other sources and, because such 
records can be lost, mislaid or 
accidentally destroyed, their inclusion 
in his permanent, protected record is in 
his best interest.  

2.  The regional office should review the 
veteran's claim for service connection 
for a left ankle disability as secondary 
to his service-connected left plantar 
fasciitis under the provisions of the 
Veterans Claims Assistance Act of 2000 in 
order to determine whether the VA duty to 
assist the veteran with regard to that 
claim has been satisfied.  In addition, 
the regional office should determine 
whether new and material evidence has 
been submitted that is sufficient to 
reopen the veteran's claim for service 
connection for the left ankle disability 
subsequent to the April 1998 rating 
action.  

3.  If the determination regarding the 
veteran's claim for service connection 
for a left ankle disability as secondary 
to the service-connected left plantar 
fasciitis remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond. 


When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issue in this 
case pending completion of the requested action. 


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




